Exhibit 10.3
AGREEMENT TO JOIN THE
VOTING AND STANDSTILL AGREEMENT
The Dove Foundation (the “Trust”) hereby acknowledges and agrees to join and be
bound by all of the terms and conditions, benefits, and restrictions, other than
Article VIII (which relates to the Preferred Call), of the Voting and Standstill
Agreement dated March 19, 2010, between United American Healthcare Corporation
(the “Company”) and St. George Investments, LLC, as amended by the Amendment to
Voting and Standstill Agreement dated June 7, 2010, with respect to all shares
of the Company’s common stock that the Trust shall now or hereafter own.
IN WITNESS WHEREOF, the undersigned has executed this Agreement as of June 7,
2010, at 3:00 p.m. Central Daylight Time.

            ACKNOWLEDGED AND AGREED            The Dove Foundation
      By:   /s/ James M. Delahunt, as Trustee         James M. Delahunt, Esq.,
Trustee             

ACKNOWLEDGED AND ACCEPTED
COMPANY:
United American Healthcare Corporation

         
By:
  /s/ William C. Brooks    
 
  William C. Brooks, President and
Chief Executive Officer    

ST. GEORGE:
St. George Investments, LLC
By: Fife Trading, Inc., its Manager

         
By:
  /s/ John M. Fife    
 
  John M. Fife, President    

 